DETAILED ACTION
In response to remarks filed 06/29/2021
Status of Claims
Claims 1-14 and 16 are currently pending;
Claims 1, 5, 11, and 14 are currently amended;
Claims 2-4, 6-10, 12-13, and 16 were previously presented;
Claim 15 has been cancelled;
Claims 1-14 and 16 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu (CN 106089090).
With regards to claims 1 and 16, Tu discloses a drilling bit having a polycrystalline diamond compact (paragraph 004), comprising a cemented carbide substrate (102) and a 
As to claim 3, Tu discloses wherein two flanks (704, 705, 7070 tilting downwards are disposed at both sides of the continuous varying cambered convex ridge (703, 706, 708; figure 25).
As to claim 4, Tu discloses wherein an arc transitional surface (703 acts as an arc in example embodiment in figure 25) is disposed between two flanks (704, 705), which are located between two adjacent continuous varying cambered convex ridges (708, 706).
As to claims 5-6, Tu discloses wherein the number of the continuous varying cambered convex ridges (703, 706, 708) is 2 to 4 (figures 1-32). 
As to claim 9, Tu discloses wherein the curvature radius of the continuous varying cambered convex ridge (703, 706, 708) at the center of the end face is 4mm to 12mm (paragraph 0031; “the band-shaped ribs are circular arcs… the radius of curvature R is 8mm”). 
As to claim 13, Tu discloses wherein the continuous varying cambered convex ridges (703, 706, 708) are evenly distributed circumferentially on the end face (figure 25).
As to claim 14, Tu discloses wherein the radial cross-section of the polycrystalline diamond compact is round or elliptical (figure 1-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu (CN 106089090).
As to claim 2, Tu discloses a top face of the continuous varying cambered convex ridge is at an angle to the bottom face of the cemented carbide substrate (102) (figure 1). Tu discloses the invention substantially as claimed. However, Tu is silent about a top face of the continuous varying cambered convex ridge is parallel to the bottom face of the cemented carbide substrate. It would have been an obvious matter of design choice to modify the angle of the top face to be parallel, since such a modification would have involved a mere change in the angle (e.g. shape or size) of a component. A change in shape is merely recognized a s being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
As to claim 7-8 and 10, Tu discloses wherein a curvature radius of the continuous varying cambered convex ridges at the edge of the end face is 8mm (paragraph 0031). Tu discloses the invention substantially as claimed. However, Tu is silent about wherein a curvature radius of the continuous varying cambered convex ridges at the edge of the end face 
As to claims 11-12, Tu discloses wherein the flanks are inclined planes (figure 1-32). Tu discloses the invention substantially as claimed. However, Tu does not explicitly teach about the angle between the inclined plane and a radial cross section of the cemented carbide is 5 to 20 degrees or 10 degrees or 15 degrees. It would have been an obvious matter of design choice to modify the angle between the inclined plane and radial cross section as claimed, since such a modification would have involved a mere change in shape or size of a component. A change in shape or size is merely recognized a s being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Tu fails to disclose or teach that a curvature radius of each continuous cambered convex ridges increases gradually from the edge of the end face of the center of the end face or keeps constant.” – Examiner respectfully disagrees. In paragraph 0031, Tu teaches wherein the band-shaped ribs 107 have a radius of curvature of 8mm. Therefore, Tu at least teaches ridges including a constant radius of curvature. Furthermore, modifying the radius of curvature to gradually increase form the edge to the center . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678